The Court:
This is a case of contested election. The position of appellant, as stated by his counsel, is: “ The Court below found, at folio 44, that Potter and Donelly each received 599 votes; at folio 46 that three votes should be deducted from Potter, which left the vote standing, 596 for Potter, and 599 for Doncldy. Two of the three votes thus deducted—Hines and Askwith— j we claim, as hereinbefore, ought to have been counted for Potter, thereby giving him 598; and the vote at folio 74 ought to be deducted from Donelly and added to Potter, which would make the vote stand, finally, for E. S. Potter 599 votes, D. *476Dcmelly 598 votes, and this view, we think, is fully and clearly sustained by the authorities.”
The evidence, as presented in the record before us, sustains the finding of the Court below, that neither Hines nor Askwith was a qualified resident.
Their votes were, therefore, properly deducted from the count for appellant.
Assuming the statement of counsel to be correct in other respects—and we agree that the ballot mentioned at folio 74 of the transcript should not have been counted for respondent, and ought to have been counted for appellant—the vote would stand: For respondent, 598; for appellant, 597.
Judgment affirmed.